Walton, J.
What obstructions or othqr inconveniences, will render a highway defective, so as 'to make the town liable, if an injury is thereby occasioned, is to a considerable extent a matter of opinion or judgment. And it is one in relation to which persons of ordinarily good judgment are liable to differ. The same is true as to what constitutes due care. The court must not therefore assume that the jury have acted dishonestly, or perversely, simply because they have come to a conclusion different from that to which the court would have come upon the same evidence. To justify setting aside the verdict of a jury, the court must feel that it is clearly, manifestly wrong. In this case our conclusion is, that the verdict is not so clearly, so manifestly wrong,.either with respect to the alleged defect in the road, or" the exercise of due care on the part of the plaintiff, as to justify us in setting it aside. Motion overruled.

Judgment on the verdict.

Appleton, C. J., Barrows, Daneorth, Yirg-in and Peters, JJ., concurred.